 


109 HR 5225 IH: Diabetes Prevention Access and Care Act
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5225 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Ms. DeGette (for herself, Mr. Becerra, Mr. Castle, Mr. Cummings, Mr. Davis of Alabama, Mr. Davis of Illinois, Mr. Gutierrez, Mr. Hayworth, Mr. Hinojosa, Mr. Honda, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Ms. Kilpatrick of Michigan, Mrs. Napolitano, Mr. Owens, Mr. Reyes, Ms. Linda T. Sánchez of California, Ms. Solis, Ms. Waters, Mr. Weldon of Pennsylvania, and Mr. Wu) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to prevent and cure diabetes and to promote and improve the care of individuals with diabetes for the reduction of health disparities within racial and ethnic minority groups, including the African-American, Hispanic American, Asian American and Pacific Islander, and American Indian and Alaskan Native communities. 
 
 
1.Short titleThis Act may be cited as the Diabetes Prevention Access and Care Act.  
INational Institutes of Health 
101.Research, treatment, and education 
(a)In generalSubpart 3 of part C of title IV of the Public Health Service Act (42 U.S.C. 285c et seq.) is amended by adding at the end the following section: 
 
434B.Diabetes in minority populations 
(a)In generalThe Director of NIH shall expand, intensify, conduct, coordinate, and support research and other activities with respect to pre-diabetes and diabetes, particularly type 2, in minority populations, including research to identify clinical, socioeconomic, geographical, cultural, and organizational factors that contribute to type 2 diabetes in such populations. 
(b)Certain activitiesActivities under subsection (a) regarding type 2 diabetes in minority populations shall include the following: 
(1)Research on behavior and obesity, including research through the obesity research center that is sponsored by the National Institutes of Health. 
(2)Research on environmental factors that may contribute to the increase in type 2 diabetes, which shall be conducted or supported through the National Institute of Environmental Health Sciences and the National Human Genome Research Institute. 
(3)Support for new methods to identify environmental triggers and genetic interactions that lead to the development of type 1 and type 2 diabetes in minority newborns with a high genetic susceptibility to the disease. Such research should follow the newborns through puberty, which is a high-risk period for developing type 1 diabetes, and—increasingly—type 2 diabetes. 
(4)Research to identify genes that predispose individuals to the onset of developing type 1 and type 2 diabetes and to develop complications. 
(5)Research to prevent complications in individuals who have already developed diabetes, such as attempting to identify the genes that predispose individuals with diabetes to the development of complications, as well as methods and alternative therapies to control blood glucose. 
(6)The support of ongoing research efforts examining the level of glycemia at which adverse outcomes develop during pregnancy and to address the many clinical issues associated with minority mothers and fetuses during diabetic and gestational diabetic pregnancies. 
(c)Treatment 
(1)In generalThe Director of NIH shall conduct and support programs to treat diabetes in minority populations. 
(2)Certain activitiesActivities under paragraph (1) regarding the treatment of diabetes in minority populations shall include recommending and disseminating, through the National Center on Minority Health and Health Disparities, the guidelines of the American Diabetes Association for nutrition exercise and diet for diabetes treatment and prevention. 
(d)EducationThe Director of NIH shall— 
(1)through the National Center on Minority Health and Health Disparities— 
(A)make grants to programs funded under section 485F (relating to centers of excellence) for the purpose of establishing a mentoring program for health care professionals to be more involved in weight counseling, obesity research, and nutrition; and 
(B)provide for the participation of minority health professionals in diabetes-focused research programs; and 
(2)make grants for programs to establish a pipeline from high school to professional school that will increase minority representation in diabetes-focused health fields by expanding Minority Access to Research Careers (MARC) program internships and mentoring opportunities for recruitment. 
(e)DefinitionFor purposes of this section, the term minority populations means racial and ethnic minority groups within the meaning of section 1707. 
(f)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for fiscal year 2006 and each subsequent fiscal year. . 
(b)Diabetes Mellitus Interagency Coordinating CommitteeSection 429 of the Public Health Service Act (42 U.S.C. 285c–3) is amended by adding at the end the following subsection: 
 
(d) 
(1)In addition to other duties established in this section for the Diabetes Mellitus Interagency Coordinating Committee, such Committee shall— 
(A)assess the current activities of all current Federal health programs to determine their adequacy as a systemic method of addressing the impact of diabetes mellitus on minority populations; 
(B)undertake strategic planning activities to develop an effective and comprehensive Federal plan to address diabetes mellitus within communities of color which will involve all appropriate Federal health programs; and 
(C)conduct the implementation of such a plan throughout all Federal health programs. 
(2)The Federal plan under paragraph (1)(B) shall— 
(A)include steps to address issues including, but not limited to, type 1 and type 2 diabetes in children and the disproportionate impact of diabetes mellitus on minority populations; and 
(B)remain consistent with the programs and activities identified in sections 399O through 399R, as well as remaining consistent with the intent of the Diabetes Prevention Access and Care Act. 
(3)For purposes of this subsection, the term minority populations means racial and ethnic minority groups within the meaning of section 1707. 
(4)For the purpose of carrying out this subsection, there are authorized to be appropriated such sums as may be necessary for fiscal year 2006 and each subsequent fiscal year.. 
IICenters for Disease Control and Prevention 
201.Research, education, and other activities 
(a)In generalPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S the following section: 
 
317T.Diabetes in minority populations 
(a)Research and other activities 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall conduct and support research and other activities with respect to diabetes in minority populations. 
(2)Certain activitiesActivities under paragraph (1) regarding diabetes in minority populations shall include the following: 
(A)Expanding the National Diabetes Laboratory for translational research, and the identification of genetic and immunological risk factors associated with diabetes. 
(B)Enhancing the National Health and Nutrition Examination Survey on eating and dietary habits, with a focus, including cultural and socioeconomic factors, on Hispanic American, African-American, American Indian and Alaskan Native, and Asian American and Pacific Islander communities.
(C)Further enhancing the National Health and Nutrition Examination Survey by over-sampling Asian American and Pacific Islanders in appropriate geographic areas to better determine the prevalence of diabetes in these populations as well as to improve the data collection of diabetes penetration disaggregated into major ethnic groups within this population. 
(D) Within the Division of Diabetes Translation, providing for prevention research to better understand how to influence health care systems changes to improve quality of care being delivered to such populations, and within the Division of Diabetes Translation, carrying out model demonstration projects to design, implement, and evaluate effective diabetes prevention and control intervention for these populations. 
(E)Through the Division of Diabetes Translation, carrying out culturally appropriate community-based interventions designed to address issues and problems experienced by these populations. 
(F)Conducting applied research within the Division of Diabetes Translation to reduce health disparities within these populations with diabetes. 
(G)Conducting applied research on primary prevention within the Division of Diabetes Translation to specifically focus on these populations with pre-diabetes. 
(b)Education 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall direct the Division of Diabetes Translation to conduct and support programs to educate the public on the causes of effects of diabetes in minority populations. 
(2)Certain activitiesActivities under paragraph (1) regarding education on diabetes in minority populations shall include the following: 
(A)Making grants for diabetes-focused education classes or training programs on cultural sensitivity and patient care within such populations for health care providers. 
(B)Carrying out public awareness campaigns directed toward such populations to aggressively emphasize the importance and impact of physical activity and diet in regard to diabetes and diabetes-related complications. 
(c)Diabetes; health promotion, prevention activities, and access 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out culturally appropriate diabetes health promotion and prevention programs for minority populations. 
(2)Certain activitiesActivities under paragraph (1) regarding culturally appropriate diabetes health promotion and prevention programs for minority populations shall include the following: 
(A)Expanding the Diabetes Prevention and Control Program (currently existing in all the States and territories). 
(B)Providing funds for the Diabetes Today program to adapt community planning tools within such populations. 
(C)Providing funds for Racial and Ethnic Approaches to Community Health (REACH 2010) grants to develop and evaluate diabetes prevention and control community programs focused on such populations. 
(D)Providing funds to community health centers for a monthly diabetes week program of diabetes services, including screenings. 
(E)Providing funds for education and community outreach on diabetes. 
(F)Providing funds for the United States and Mexico Border Diabetes project to develop culturally appropriate diabetes prevention and control interventions for minority populations in the border region. 
(G)Providing funds for an aggressive prevention campaign that focuses on physical inactivity and diet and its relation to type 2 diabetes within such populations. 
(H)Providing funds for surveillance systems and strategies for strengthening existing systems to improve the quality, accuracy, and timelines of morbidity and mortality diabetes data for such populations. 
(d)DefinitionFor purposes of this section, the term minority populations means racial and ethnic minority groups within the meaning of section 1707. 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for fiscal year 2006 and each subsequent fiscal year. . 
IIIAdditional programs 
301.Research, education, and other activitiesPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by inserting after section 399N the following section: 
 
399O.Research, education, and other activities regarding diabetes in minority populations 
(a)Research and other activities 
(1)In generalIn addition to activities under sections 317T and 434B, the Secretary shall conduct and support research and other activities with respect to diabetes within minority populations. 
(2)Certain activitiesActivities under paragraph (1) regarding diabetes in minority populations shall include the following: 
(A)Expanding the National Diabetes Education Program. 
(B)Through the National Center on Minority Health and Health Disparities, the Office of Minority Health under section 1707, the Health Resources and Service Administration, the Centers for Disease Control and Prevention, and the Indian Health Service, establishing partnerships within minority populations to conduct studies on cultural, familial, and social factors that may influence health promotion, diabetes management, and prevention. 
(C)Through the Indian Health Service, in collaboration with other appropriate Federal agencies, conducting research on ethnic and culturally appropriate diabetes treatment, care, prevention, and services by health care professionals to the American Indian population. 
(3)Programs relating to clinical research 
(A)Education regarding clinical trialsThe Secretary shall carry out education and awareness programs designed to increase participation of minority populations in clinical trials. 
(B)Minority researchersThe Secretary shall carry out mentorship programs for minority researchers who are conducting or intend to conduct research on diabetes in minority populations. 
(C)Supplementing clinical research regarding childrenThe Secretary shall make grants to supplement clinical research programs to assist such programs in obtaining the services of health professionals and other resources to provide specialized care for children with type 1 and type 2 diabetes.  
(b)Education 
(1)In generalThe Secretary shall conduct and support programs to educate the public on the causes of effects of diabetes in minority populations. 
(2)Health resources and services administrationWith respect to the Health Resources and Services Administration, activities under paragraph (1) regarding education on diabetes in minority populations shall include the following: 
(A)Providing additional funds for the Health Careers Opportunity Program, Centers for Excellence, and the Minority Faculty Fellowship Program to partner with the Office of Minority Health under section 1707 and the National Institutes of Health to strengthen programs for career opportunities within minority populations focused on diabetes treatment and care. 
(B)In partnership with the Health Resources and Services Administration, develop a diabetes focus within, and provide additional funds for, the National Health Service Corps Scholarship program to place individuals in areas that are disproportionately affected by diabetes, to provide health care services. 
(C)Establishing a diabetes ambassador program for recruitment efforts to increase the number of underrepresented minorities currently serving in student, faculty, or administrative positions in institutions of higher learning, hospitals, and community health centers. 
(D)Establishing a loan repayment program that focuses on diabetes care and prevention. 
(3)Additional programsActivities under paragraph (1) regarding education on diabetes in minority populations shall include the following: 
(A)Through collaboration between the Health Resources and Services Administration and the Indian Health Service, establishing a joint scholarship and loan-repayment program for American Indians health profession students. 
(B)Providing funds for new and existing diabetes-focused education grants and programs for present and future students and clinicians in the medical field from minority populations, including the following: 
(i)Federal and State loan repayment programs for health profession students within communities of color. 
(ii)Providing funds to the Office of Minority Health under section 1707 for training health profession students to focus on diabetes within such populations. 
(iii)Providing funds to State and local entities to establish diabetes awareness week or day every month in schools, nursing homes, and colleges through partnerships with the Office of Minority Health under section 1707 and the Health Resources and Services Administration. 
(c)DefinitionFor purposes of this section, the term minority populations means racial and ethnic minority groups within the meaning of section 1707. 
(d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for fiscal year 2006 and each subsequent fiscal year. . 
IVStudies 
401.Studies 
(a)Institute of MedicineThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall request the Institute of Medicine to conduct a study to determine the extent and impact of the shortage of adult and pediatric endocrinologists specializing in diabetes, and to submit a report describing the findings of the study to the Secretary, to the Committee on Energy and Commerce of the House of Representatives, and to the Committee on Health, Education, Labor, and Pensions of the Senate. The Secretary shall ensure that the report includes recommendations on changes in Federal policies that would increase the number of adult and pediatric endocrinologists specializing in diabetes. 
(b)Agency for Healthcare Research and QualityThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall conduct a study to determine whether minority children with diabetes have better or worse outcomes than nonminority children. The study shall include a determination of the extent to which minority children have access to and participate in disease management programs, and have access to and use medical devices such as continuous glucose monitoring systems, insulin pumps, and artificial pancreas. 
 
